A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.

DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Amendment after Final office action filed on 2/8/2022 is acknowledged.
3.	Claims 1-29 and 31-46 have been cancelled.
4.	New claims 50-66 have been added.
5.	Claims 30 and 47-66 are pending in this application.
6.	Claims 47-49 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  
	Please note: the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof does not read on instant claims 50-54, 56-63 and 66.  However, during the search for the elected species, prior art was found for the non-elected species recited in instant claims 50-54, 56-63 and 66.  Therefore, for the purpose of compact prosecution, claims 50-54, 56-63 and 66 are examined in current office action.

    PNG
    media_image1.png
    103
    263
    media_image1.png
    Greyscale
; and (ii) at least two amino acids in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group; and each hydrogen atom on the amino acid side chain of D-tyrosine is independently substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group.  The same/similar interpretation also applies to instant claim 59. 
7.	Applicant elected without traverse Group 1 (claims 30-46) in the reply filed on 6/2/2021.  Applicant further elected without traverse a conjugate with B-L being 
    PNG
    media_image2.png
    123
    431
    media_image2.png
    Greyscale
, D being 
    PNG
    media_image3.png
    143
    212
    media_image3.png
    Greyscale
 and n being 1, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, and the metal coordinated to the structure is 68Ga as species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof in the reply filed on 6/21/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine or D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising at least two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  A search was conducted on the elected species; and a conjugate with B-L being 
    PNG
    media_image2.png
    123
    431
    media_image2.png
    Greyscale
, D being 
    PNG
    media_image3.png
    143
    212
    media_image3.png
    Greyscale
, wherein the point of attachment in D to L is at atom X, and wherein X is NH2 before attaching to L, each R is hydrogen, n is 1, and the metal coordinated to the structure is 68Ga as the elected species of conjugate of formula B-L-D or a pharmaceutically acceptable salt thereof appears to be free of prior art.  A search was extended to the genus in claims 30, 55 and 61; and prior art was found.  Claims 30 and 50-66 are examined on the merits in this office action.  
8.	All the rejections set forth in the previous office action are hereby withdrawn in view of the amendment to claim filed on 2/8/2022.

New Objections
9.	Claim 30 is objected to for the following minor informality: Applicant is suggested to amend claim 30 as "…(ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine and D-lysine, wherein…".
10.	Claim 50 is objected to for the following minor informality: Applicant is suggested to amend claim 50 as "The conjugate or a pharmaceutically acceptable salt thereof of claim 30, wherein the polyvalent linker comprises at least two amino acids in a D-configuration…".
11.	Claim 56 is objected to for the following minor informality: Applicant is suggested to amend claim 56 as "The conjugate or a pharmaceutically acceptable salt thereof of claim 55, wherein the polyvalent linker comprises at least two amino acids in a D-configuration…".
12.	Claim 61 is objected to for the following minor informality: Applicant is suggested to amend claim 61 as "…L is a polyvalent linker comprising at least two amino acids in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine and D-lysine, wherein each hydrogen atom…".
13.	Claim 62 is objected to for the following minor informality: Applicant is suggested to amend claim 50 as "The conjugate or a pharmaceutically acceptable salt thereof of claim 61…two amino acids in a D-configuration…".
14.	Claims 51-54, 57-60 and 63 are objected to for the following minor informality: Applicant is suggested to amend these claims as "The conjugate or a pharmaceutically acceptable salt thereof of claim…".
	Furthermore, Applicant is suggested to amend claims 53 and 59 as "…wherein each hydrogen atom on the amino acid side chain of D-tyrosine is independently substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group".
15.	Claims 64-66 are objected to for the following minor informality: Applicant is suggested to amend claims 64-66 as "A pharmaceutical composition comprising a conjugate or a pharmaceutically acceptable salt thereof of claim…".

New Rejections
Claim Rejections - 35 U.S.C. § 112 second paragraph
16.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

17.	Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
18.	Claim 62 recites "The conjugate of claim 61, or a pharmaceutically acceptable salt thereof, wherein the polyvalent linker comprises at three two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, and D-lysine, wherein…”.  It is unclear whether the polyvalent linker recited in instant claim 62 is required to comprise three amino acids in a D-configuration or at least two amino acids in a D-configuration.  Therefore, the metes and bounds of instant claim 62 is vague and indefinite.
	Furthermore, for the purpose of this examination, the Examiner is interpreting the polyvalent linker recited in instant claim 62 is one comprising at least two amino acids in a D-configuration.  
Claim Rejections - 35 U.S.C. § 112 fourth paragraph
19.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20.	Claims 52, 58 and 62 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
21.	Claim 52 depends on claim 51; and claim 52 recites “The conjugate of claim 51, or a pharmaceutically acceptable salt thereof, wherein the polyvalent linker comprises a fragment of the formula 
    PNG
    media_image6.png
    104
    546
    media_image6.png
    Greyscale
”.  However, the polyvalent linker comprising a fragment of the formula 
    PNG
    media_image1.png
    103
    263
    media_image1.png
    Greyscale
 recited in instant claim 51 can only be one comprising a fragment of the formula 
    PNG
    media_image6.png
    104
    546
    media_image6.png
    Greyscale
.  Therefore, the scope of the conjugate or a pharmaceutically acceptable salt thereof recited in instant claim 52 is identical to that of the conjugate or a pharmaceutically acceptable salt thereof recited in instant claim 51.  Claim 52 does not further limit the scope of the conjugate or a pharmaceutically acceptable salt thereof recited in claim 51; and claim 52 is improper dependent form for failing to further limit the subject matter of claim 51.   
	For the same/similar reasoning and/or rational, claim 58 does not further limit the scope of the conjugate or a pharmaceutically acceptable salt thereof recited in claim 57; and claim 58 is improper dependent form for failing to further limit the subject matter of claim 57.
22.	Claim 62 depends on claim 61; and claim 62 recites “The conjugate of claim 61, or a pharmaceutically acceptable salt thereof, wherein the polyvalent linker comprises at three two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, and D-lysine, wherein each hydrogen atom on the amino acid side chain of D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group”.  And as stated in Section 18 above, for the purpose of this examination, the Examiner is interpreting the polyvalent linker recited in instant claim 62 is one comprising at least two amino acids in a D-configuration.  Therefore, the scope of the conjugate or a pharmaceutically acceptable salt thereof recited in instant claim 62 is identical to that of the conjugate or a pharmaceutically acceptable salt thereof recited in instant claim 61.  Claim 62 does not further limit the scope of the conjugate or a pharmaceutically acceptable salt thereof recited in claim 61; and claim 62 is improper dependent form for failing to further limit the subject matter of claim 61.   

Claim Rejections - 35 U.S.C. § 103
23.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

25.	Claims 30 and 50-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) in view of Low et al (US 2010/0324008 A1, filed with IDS).
	The instant claims 30 and 50-66 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine or D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising at least two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.
Banerjee et al, throughout the literature, teach imaging agents targeting the prostate-specific membrane antigen (PSMA) for imaging prostate cancer, for example, Title; and Abstract.  One of the imaging agents in Banerjee et al is [68Ga]6 with the structure 
    PNG
    media_image7.png
    385
    1040
    media_image7.png
    Greyscale
, for example, page 5334, Figure 1; and page 5336, Scheme 2a.  The imaging agent [68Ga]6 in Banerjee et al is a conjugate having a formula B-L-D, wherein B is a urea of lysine and glutamic acid with the structure 
    PNG
    media_image8.png
    176
    256
    media_image8.png
    Greyscale
 and it binds to PSMA; L is a polyvalent linker comprising (i) a fragment selected from 
    PNG
    media_image9.png
    109
    252
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    97
    255
    media_image10.png
    Greyscale
, and two Phe residues, wherein L does not comprise a cyclic portion in the chain of linker atoms; D is a radioactive isotope of a metal coordinated to a chelating group that is covalently attached to L.  It meets the limitations of B and D; and L is a polyvalent linker comprising (i) a fragment selected from 
    PNG
    media_image9.png
    109
    252
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    97
    255
    media_image10.png
    Greyscale
 and/or does not comprise a cyclic portion in the chain of linker atoms in the conjugate recited in instant claims 30, 51, 52, 55, 57, 58 and 61; and the length of L recited in instant claims 54, 60 and 63.  Banerjee et al further teach modification of the linker is the best option to enable pharmacokinetic optimization of such imaging agents, for example, page 5337, the paragraph bridging the left column and the right column.  Although Banerjee et al do not explicitly teach a pharmaceutical composition comprising such conjugate and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof, Banerjee et al teach injecting [68Ga]6 into the tail vein of mice, for example, page 5339, right column, Section "Biodistribution".  Therefore, one of ordinary skilled in the art would understand and reasonably expect [68Ga]6 used for injection is in a pharmaceutical composition comprising at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.  It meets the limitation of "at least one pharmaceutically acceptable carrier, excipient, or a combination thereof" recited in instant claims 64-66.  Furthermore, Banerjee et al is silent about whether the 2 Phe residues in L of [68Ga]6 are in L- or D-configuration.
The difference between the reference and instant claims 30 and 50-66 is that the reference does not explicitly teach the 2 Phe residues in L of [68Ga]6 are in D-configuration.
However, Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents, for example, Abstract; and page 1, paragraphs [0008] and [0009].  Low et al further teach amino acids such as Phe in the linker of the conjugate include all stereoisomeric variations; the advantages of having Phe in the linker; and D-Cys analog of SK71 comprising D-Phe in the linker, for example, page 4, paragraph [0061]; page 10, paragraph [0105]; and pages 40-41, paragraph [0235].  
Furthermore, the only difference between the conjugate recited in instant claims 30 and 50-66 and the conjugate [68Ga]6 in Banerjee et al is the Phe residues are in D-configuration in instant claimed conjugate, while Banerjee et al is silent about whether the 2 Phe residues in L of [68Ga]6 are in L- or D-configuration.  And the MPEP states: “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).” (see MPEP § 2144.09 II).  And in the instant case, as taught in Low et al, L-Phe and D-Phe share similar utilities.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with the structure 
    PNG
    media_image7.png
    385
    1040
    media_image7.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.
One of ordinary skilled in the art would have been motivated to combine the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with the structure 
    PNG
    media_image7.png
    385
    1040
    media_image7.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof, because Low et al, throughout the patent, teach prostate specific membrane antigen (PSMA) binding conjugates of the formula B-L-D or a pharmaceutically acceptable salt thereof that are useful for delivering therapeutic, diagnostic and imaging agents; wherein B is a radical of a PSMA binding ligand such as a urea of two amino acids; L is a polyvalent linker; and D is a radical of a drug including therapeutic agents, cytotoxic agents, imaging agents, diagnostic agents.  Low et al further teach amino acids such as Phe in the linker in the conjugate include all stereoisomeric variations; the advantages of having Phe in the linker; and D-Cys analog of SK71 comprising D-Phe in the linker.  Furthermore, the only difference between the instant claimed conjugate and the conjugate [68Ga]6 in Banerjee et al is the Phe residues are in D-configuration in instant claims conjugate, while Banerjee et al is silent about whether the 2 Phe residues in L of [68Ga]6 are in L- or D-configuration.  And the MPEP states: “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).” (see MPEP § 2144.09 II).  And in the instant case, as taught in Low et al, L-Phe and D-Phe share similar utilities.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Banerjee et al and Low et al to develop a conjugate of the formula B-L-D or a pharmaceutically acceptable salt thereof with the structure 
    PNG
    media_image7.png
    385
    1040
    media_image7.png
    Greyscale
, wherein the 2-Phe residues in the linker L are in D-configuration; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof.

Obviousness Double Patenting 
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

27.	Claims 30 and 50-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-7 of US patent 10188759 B2 in view of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 30 and 50-66, one would necessarily achieve the claimed invention of claims 1, 2 and 5-7 of US patent 10188759 B2 in view of Banerjee et al and Low et al, and vice versa. 
28.	Instant claims 30 and 50-66 are drawn to a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising (i) a fragment selected from the group consisting of 
    PNG
    media_image5.png
    89
    503
    media_image5.png
    Greyscale
, wherein each ** is a point of covalent attachment; and (ii) at least one amino acid in a D-configuration selected from the group consisting of D-phenylalanine and D-tyrosine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine or D-tyrosine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; a conjugate having a formula B-L-D or a pharmaceutically acceptable salt thereof; wherein: B is a radical of a prostate-specific membrane antigen (PSMA) binding ligand having the formula 
    PNG
    media_image4.png
    248
    323
    media_image4.png
    Greyscale
, wherein * is the point of attachment to L; L is a polyvalent linker comprising at least two amino acid in a D-configuration selected from the group consisting of D-phenylalanine, D-tyrosine, or D-lysine, wherein each hydrogen atom on the amino acid side chain of D-phenylalanine, D-tyrosine, or D-lysine is independently optionally substituted with an amino, hydroxy, halo, thio, alkyl, haloalkyl, heteroalkyl, aryl, arylalkyl, arylheteroalkyl, heteroaryl, heteroarylalkyl, heteroarylheteroalkyl, nitro, or sulfonic acid group, and wherein the linker does not comprise a cyclic portion in the chain of linker atoms; and D is a radioactive isotope of a metal coordinated to a radical of a chelating group; and a pharmaceutical composition comprising such conjugate, and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof. 
29.	Claims 1, 2 and 5-7 of US patent 10188759 B2 are drawn to a conjugate, or a pharmaceutically acceptable salt thereof, of the formula  
    PNG
    media_image11.png
    613
    780
    media_image11.png
    Greyscale
; a composition comprising such conjugate, or a pharmaceutically acceptable salt thereof; and a kit comprising such conjugate, or a pharmaceutically acceptable salt thereof.  
30.	The difference between instant claims 30 and 50-66 and claims 1, 2 and 5-7 of US patent 10188759 B2 is that claims 1, 2 and 5-7 of US patent 10188759 B2 do not teach L in instant claimed conjugate; and at least one pharmaceutically acceptable carrier, excipient, or a combination thereof recited in instant claims 64-66.
However, in view of the combined teachings of Banerjee et al and Low et al, and MPEP § 2144.09 II as set forth in Section 25 above, it would have been obvious to one of ordinary skilled in the art to modify the linker in the conjugate recited in claims 1, 2 and 5-7 of US patent 10188759 B2 with the linker in the conjugate [68Ga]6 in Banerjee et al having both Phe residues in D-configuration and develop the conjugate and the pharmaceutical composition recited in instant claims 30 and 50, 55-66.  And the instant claimed conjugate is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).  
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 30 and 50-66, one would necessarily achieve the claimed invention of claims 1, 2 and 5-7 of US patent 10188759 B2 in view of Banerjee et al and Low et al, and vice versa.

31.	For the same/similar reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 30 and 50-66 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 5-21 of US patent 10898596 B2; and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS), and MPEP § 2144.09 II as set forth in Section 25 above. 

32.	For the same/similar reasoning/rational as the rejection set forth in Sections 27-30 above, instant claims 30 and 50-66 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 30-49 of co-pending application No. 16/423559; claims 30-38, 48 and 49 of co-pending application No. 17/165149; claims 20-25 of co-pending application No. 17/277806; and claim 1 of co-pending application No. 17/488810; and in view of the combined teachings of Banerjee et al (J. Med. Chem., 2010, 53, pages 5333-5341, filed with IDS) and Low et al (US 2010/0324008 A1, filed with IDS), and MPEP § 2144.09 II as set forth in Section 25 above.
These are all provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Examiner's Notes
33.	In the Applicant's Arguments/Remarks filed on 2/8/2022, Applicant has provided a list of co-pending applications and issued patents; and some of which do not appear to have either common inventors or common applicants.  However, Applicant is reminded that a disclosed joint research agreement could lead to a valid ODP rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658